Citation Nr: 0421187
Decision Date: 08/03/04	Archive Date: 10/04/04

DOCKET NO. 03-12 020A                       DATE AUG 03 2004

On appeal from the Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines

THE ISSUE

Entitlement to service connection for the cause of the veteran's death.

ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel

INTRODUCTION

The veteran served on active duty from December 1944 to June 1946. This included missing status from December 1944 to March 1945, recognized guerilla service from March 1945 to January 1946, and regular Philippine Army service from January 1946 to June 1946. The appellant is his widow.



This case is before the Board of Veterans' Appeals (BV A or Board) on appeal from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regiona1 Office in Manila, the Republic of the Philippines, (RO), which denied service connection for the cause of the veteran's death.

The July 2002 RO decision noted above also denied the appellant's claim for accrued benefits. The appellant did not submit a notice of disagreement with the denial of this claim. The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely notice of disagreement to a rating decision denying the benefit sought, and a timely substantive appeal. 38 U.S.C.A. § 7105 (West .2002); Roy v. Brown, 5 Vet. App. 554 (1993). Accordingly, the issue of entitlement to accrued benefits is not currently before the Board on appeal.

In an August 2002 letter, the RO informed the appellant that her claim for dependency and indemnity compensation (DIC) included the issue of entitlement to DIC under the provisions of38 U.S.C.A. § 1318. The RO informed the appellant that VA was. deferring review of this issue pending review of applicable regulations by the United States Court of Appeals for the Federal Circuit. The Board notes that the stay on adjudication of DIC claims was recently lifted, and refers this claim to the RO appropriate action.. See National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II), which revised the stay order imposed in NOVA I.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

- 2 



REMAND

A certificate of death shows that the veteran died at home in October 2001 at the age of 83. The immediate cause of hIS death was cardiopulmonary arrest, with an antecedent cause of "senility" and an underlying cause of chronic bronchial asthma. At the time of the veteran's death, he was service-connected for schizophrenic reaction, evaluated as 100 percent disabling.

The appellant contends that the veteran's death was related to his service or serviceconnected disability schizophrenia. She asserts, in essence, that the primary cause of his death was his diminished mental status, associated with schizophrenia, and that his senility and psychotic disorder cannot be disassociated.	.

The most recent VA examination, conducted in October 1997, resulted in an Axis I
diagnosis of chronic schizophrenia and an Axis V Global Assessment of Functioning (GAF) score of 20. A GAF score from 21to 30 is indicative of behavior which is  considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas. A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute). See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

In an undated statement received in April 2002, the private physician who completed and reviewed the veteran's certificate of death indicates that he treated the veteran since September 1990, with diagnoses of emphysema and pulmonary tuberculosis. The veteran continued treatment until his death in October 2001. In another undated statement received in April 2002, the private physician stated that, as noted on the veteran's death certificate, his cause of death was cardiopulmonary

- 3 



arrest, secondary to chronic asthma and senility. Schizophrenia is not listed on the death certificate. The Board notes that the etiological relationship between senility and cardiopulmonary arrest is not apparent from any treatment records; nevertheless, the former was listed on the death certificate and again noted by a private physician who reviewed that document. After a review of the veteran's records, a private physician found that the veteran's asthma attacks were due to emphysema. The clinician added "having emphysema and pulmonary tuberculosis, the veteran was already "senile" at the age of 83".

Given the fact that the veteran's service-connected psychotic disorder was totally disabling at the time of his death and there is evidence to show that senility played a causative role in his death, it is the Board's judgment that an opinion from a specialist in psychiatry is warranted addressing the question of whether the veteran's totally disabling psychosis and senility can be disassociated. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(2002).

In light of the foregoing, this case is REMANDED for the following action:

1. The RO should arrange for a VA psychiatrist to review the veteran's claims file to determine the relationship, if any, between the veteran's service-connected schizophrenia and his senility. The claims file must be made available to and reviewed by the psychiatrist, who is requested to note that: 1) the veteran was service-connected for schizophrenic reaction, evaluated as 100 percent disabling, at the time of his death; 2) his most recent VA examination, conducted in October 1997, resulted in an Axis I diagnosis of chronic schizophrenia and an Axis V GAF score of20; and 3) his certificate of death indicates that the immediate cause of his death was cardiopulmonary arrest, with an antecedent cause of

- 4 



"senility" and an underlying cause of chronic bronchial asthma.	.	.

Following the review of the claims file, the examiner is requested to opine whether it is at least as likely as not (50 percent or more likelihood) that the veteran's senility was caused or aggravated beyond its natural progression, or otherwise cannot be disassociated from, his service-connected schizophrenia. Any opinions expressed must be accompanied by a rational. If the examiner finds it impossible to provide the requested opinion without resort to pure speculation, he or she should so indicate.

. 2. Thereafter, the RO should review the claims file and ensure that no other notification or development action, in addition to that directed above, is required for the appellant's claim. If further action is required, the RO should undertake it before further adjudication of the claim.

3. The RO should then readjudicate the appellant's claim for service connection for the cause of the veteran's death. If this decision is adverse to the appellant, she should be provided an SSOC. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999);

- 5 



This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

. R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 6 





